DETAILED ACTION
The RCE filed July 28, 2021 and the information disclosure statement (IDS) filed May 07, 2021 have been entered. 
Claims 1-20 are pending. Claim 1 is independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 07, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 12, 16 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ellis et al. (US 2013/0305074) in view of Tran et al. (US 5,828,592).
Regarding independent claim 1, Ellis et al. teach a semiconductor device comprising: 
a refresh signal generation circuit configured to generate a refresh signal, indicating that a refresh operation is activated, based on command signals (see FIG. 1, 
a power-down signal generation circuit (see FIG. 1 and e.g., para. 0011: … powering-down can be encoded in a power-down command …)  comprised of a first and second shift registers having corresponding outputs, which are coupled to a power-down signal output circuit, which is configured to generate a power-down signal responsive to output from the shift registers, the generation of the power-down signal indicating that a power-down operation is activated, the power-down signal being enabled after the refresh operation terminates (see e.g., FIG. 2, power-down entry 202 after valid of SRE (self-refresh entry), and accompanying disclosure, e.g., para. 0015: … a self-refresh command can be transmitted by controller 102 on CA bus 110 to place memory core 106 in a self-refresh mode, before the HSI is put into the power-down mode).
Ellis et al. are silent with respect to a power-down signal generation circuit comprised of a first and second shift registers having corresponding outputs, which are coupled to a power-down signal output circuit, which is configured to generate a power-down signal responsive to output from the shift registers.
Tran et al. teach the deficiencies in FIG. 4B, TABLE 1 in col. 7 and accompanying disclosure, e.g., col. 8, lines 20-29: … the control bits C4-C0 are provided from the input shift register 14 to the select logic 40.  Upon latching the control data from the input shift register 44, the select logic 40 generates control signals … and also to control the power-down …

Regarding claim 6, Ellis et al. and Tran et al. as combined, teach the limitations of claim 1.
Ellis et al further teach the refresh signal is disabled when the refresh termination signal is input after the power-down operation terminates (see FIG. 2).
Regarding claim 12, Ellis et al. and Tran et al. as combined, teach the limitations of claim 1.
Ellis et al further teach the refresh signal generation circuit includes: a refresh signal output circuit configured to generate the refresh signal which is enabled based on the multi-operation signal and the operation selection signal and which is disabled based on a refresh exit signal (see e.g., FIG. 2 and accompanying disclosure).
Regarding claim 16, Ellis et al. and Tran et al. as combined, teach the limitations of claim 1.
Ellis et al further teach a termination signal generation circuit configured to generate a termination signal which is enabled based on the refresh signal and a refresh control signal (see e.g., FIG. 2 and accompanying disclosure).
Regarding claim 20, Ellis et al. and Tran et al. as combined, teach the limitations of claim 1.


Claims 2-5 and 7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ellis et al. (US 2013/0305074) in view of Tran et al. (US 5,828,592) further in view of Douchi et al. (US 2001/0011916).
Regarding claim 2, Ellis et al. and Tran et al., as combined, teach the limitations of claim 1.
Ellis et al and Tran et al. do not explicitly disclose the limitations of claim 2.
Douchi et al. teach a command decoder configured to decode the command signals and output a multi-operation signal based on a chip selection signal (para. 0040: a chip select signal … decodes command based on …CS …).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tran et al. for the same purpose of providing signals with a constant relationship.
Regarding claim 3, Ellis et al., Tran et al. and Douchi et al., as combined, teach the limitations of claim 2.
Douchi et al. further teach the refresh signal generation circuit is configured to generate the refresh signal based on the multi-operation signal and an operation selection signal (see para. 0040: … a refresh command …).
Regarding claim 4, Ellis et al., Tran et al. and Douchi et al., as combined, teach the limitations of claim 2.

Regarding claim 5, Ellis et al., Tran et al. and Douchi et al., as combined, teach the limitations of claim 4.
Tran et al. teach the command signals are input through a plurality of pads, and wherein the operation selection signal is input through a pad that is different from the plurality of pads (col. 5, line 59, output pad, and col. 6, line 31, input pad)
Further, inputs signals inputted its dedicated pads are a well-known technology for a type of memory device for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize dedicated pads in integrated circuit device because these conventional technology are well established in the art of the memory devices.
Regarding claim 7, Ellis et al., Tran et al. and Douchi et al., as combined, teach the limitations of claim 4.
Douchi et al further teach the refresh operation and the power-down operation terminate their respective operations based on the chip selection signal (see e.g., para. 0040).

Allowable Subject Matter
Claims 8-11, 13-15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s Amendment filed 07/28/2021, with respect to the rejection(s) of claims 1-20 under 35 USC 103, have been fully considered. However, during updated search, new references surfaced and have been applied in a new ground of rejection necessitated by this amendment. Therefore, it is respectfully submitted that the examiner maintains the rejection.

Conclusion                                                                                                                                                                                                                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825